Exhibit 10.3

 

LOGO [g23485logo.jpg]    Continuing Security Agreement

Dated as of April 10, 2008

Grant of Security Interest. MATERIAL SCIENCES CORPORATION (whether one or more,
the “Borrower”, individually and collectively if more than one) grants to
JPMorgan Chase Bank, N.A., whose address is 1201 S. Milwaukee Avenue,
Libertyville, IL 60048 (together with its successors and assigns, the “Bank”) a
continuing security interest in, pledges and assigns to the Bank all of the
Collateral (as hereinafter defined) owned by the Borrower, all of the collateral
in which the Borrower has rights or power to transfer rights and all Collateral
in which the Borrower later acquires ownership, other rights or rights or power
to transfer rights to secure the payment and performance of the Liabilities.

“Liabilities” means all obligations, indebtedness and liabilities of the
Borrower whether individual, joint and several, absolute or contingent, direct
or indirect, liquidated or unliquidated, now or hereafter existing in favor of
the Bank, including without limitation, all liabilities, all interest, costs and
fees arising under or from any note, open account, overdraft, letter of credit
application, endorsement, surety agreement, guaranty, credit card, lease, Rate
Management Transaction, acceptance, foreign exchange contract or depository
service contract, whether payable to the Bank or to a third party and
subsequently acquired by the Bank, any monetary obligations (including interest)
incurred or accrued during the pendency of any bankruptcy, insolvency,
receivership or other similar proceedings, regardless of whether allowed or
allowable in such proceeding, and all renewals, extensions, modifications,
consolidations, rearrangements, restatements, replacements or substitutions of
any of the foregoing. “Rate Management Transaction” means any transaction
(including an agreement with respect thereto) that is a rate swap, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, forward transaction, currency swap transaction, cross-currency rate
swap transaction, currency option, derivative transaction or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether linked to one or more interest rates, foreign
currencies, commodity prices, equity prices or other financial measures. The
Borrower and the Bank specifically contemplate that Liabilities include
indebtedness hereafter incurred by the Borrower to the Bank.

The term “Collateral” means all of the Borrower’s “accounts”; “chattel paper”;
“deposit accounts” and other payment obligations of financial institutions
(including the Bank); “documents”; “equipment”, including any documents and
certificates of title issued with respect to any of the equipment; “general
intangibles” and any right to a refund of taxes paid at any time to any
governmental entity; “instruments”; “inventory”, including any documents and
certificates of title issued with respect to any of the inventory; “investment
property”; “financial assets”; “letter of credit rights”; all as defined in the
UCC, whether now owned or hereafter acquired, whether now existing or hereafter
arising, and wherever located. In addition, the term “Collateral” includes all
“proceeds”, “products” and “supporting obligations” (as such terms are defined
in the UCC) of the Collateral, including but not limited to all stock rights,
subscription rights, dividends, stock dividends, stock splits, or liquidating
dividends, and all cash, accounts, chattel paper, “instruments,” “investment
property,” “financial assets,” and “general intangibles” (as such terms are
defined in the UCC) arising from the sale, rent, lease, casualty loss or other
disposition of the Collateral, and any Collateral returned to, repossessed by or
stopped in transit by the Borrower, and all insurance claims relating to any of
the Collateral. The term “Collateral” further includes all of the Borrower’s
right, title and interest in and to all books, records and data relating to the
Collateral, regardless of the form of media containing such information or data,
and all software necessary or desirable to use any of the Collateral or to
access, retrieve, or process any of such information or data. Where the
Collateral is in the possession of the Bank or the Bank’s agent, the Borrower
agrees to deliver to the Bank any property that represents an increase in the
Collateral or profits or proceeds of the Collateral.

The term “UCC” means the Uniform Commercial Code of Illinois, as in effect from
time to time.

Representations, Warranties and Covenants. The Borrower represents, warrants,
and covenants to the Bank that each of the following is true and will remain
true until termination of this agreement and payment in full of all Liabilities
and agrees with the Bank that:

 

1. At its own expense, it shall maintain comprehensive casualty insurance on the
Collateral against such risks, in such amounts, with such deductibles and with
such companies as may be satisfactory to the Bank. Each insurance policy on the
Collateral shall contain a lender’s loss payable endorsement satisfactory to the
Bank and a prohibition against cancellation or amendment of the policy or
removal of the Bank as loss payee without at least thirty (30) days’ prior
written notice to the Bank. In all events, the amounts of such insurance
coverages on the Collateral shall be in such minimum amounts that the Borrower
will not be deemed a co-insurer. The policies on the Collateral, or certificates
evidencing them, shall, if the Bank so requests, be deposited with the Bank.

 

2. It shall permit the Bank, at the Borrower’s expense, to inspect and examine
the Collateral and to check and test the same as to quality, quantity, value,
and condition.



--------------------------------------------------------------------------------

3. It shall maintain the Collateral in good repair; use the Collateral in
accordance with law and in compliance with any policy of insurance thereon; and
exhibit the Collateral to the Bank on demand.

 

4. Until the Bank gives notice to the Borrower to the contrary or until the
Borrower is in default, it may use the funds collected in its business. Upon
notice from the Bank or upon default, the Borrower agrees that all sums of money
it receives on account of or in payment or settlement of the accounts, chattel
paper, certificated securities, negotiable certificates of deposit, documents,
general intangibles and instruments shall be held by it as trustee for the Bank
without commingling with any of the Borrower’s other funds, and shall
immediately be delivered to the Bank with endorsement to the Bank’s order of any
check or similar instrument. It is agreed that, at any time the Bank so elects,
the Bank shall be entitled, in its own name or in the name of the Borrower or
otherwise, but at the expense and cost of the Borrower, to collect, demand,
receive, sue for or compromise any and all accounts, chattel paper, certificated
securities, negotiable certificates of deposit, documents, general intangibles,
and instruments, and to give good and sufficient releases, to endorse any
checks, drafts or other orders for the payment of money payable to the Borrower
and, in the Bank’s discretion, to file any claims or take any action or
proceeding which the Bank may deem necessary or advisable. It is expressly
understood and agreed, however, that the Bank shall not be required or obligated
in any manner to make any demand or to make any inquiry as to the nature or
sufficiency of any payment received by it or to present or file any claim or
take any other action to collect or enforce the payment of any amounts which may
have been assigned to the Bank or to which the Bank may be entitled at any time
or times. All notices required in this paragraph will be immediately effective
when sent. Such notices need not be given prior to the Bank’s taking action. The
Borrower irrevocably appoints the Bank or the Bank’s designee as the Borrower’s
attorney-in-fact to do all things with reference to the Collateral as provided
for in this agreement including without limitation (1) to sign the Borrower’s
name on any invoice or bill of lading relating to any Collateral, on assignments
and verifications of account and on notices to the Borrower’s customers, and
(2) to do all things necessary to carry out this agreement or to perform any of
the Borrower’s obligations under this agreement, (3) to notify the post office
authorities to change the Borrower’s mailing address to one designated by the
Bank, and (4) to receive, open and dispose of mail addressed to the Borrower.
The Borrower ratifies and approves all acts of the Bank as attorney-in-fact.
This power of attorney appointment is irrevocable, coupled with an interest, and
shall survive the death or disability of Borrower. The Bank shall not be liable
for any act or omission, nor any error of judgment or mistake of fact or law,
but only for its gross negligence or willful misconduct. This power being
coupled with an interest is irrevocable until all of the Liabilities have been
fully satisfied. Immediately upon its receipt of any Collateral evidenced by an
agreement, “instrument,” “chattel paper,” certificated “security” or “document”
(as such terms are defined in the UCC) (collectively, “Special Collateral”), it
shall mark the Special Collateral to show that it is subject to the Bank’s
security interest, pledge and assignment and shall deliver the original to the
Bank together with appropriate endorsements and other specific evidence of
assignment or transfer in form and substance satisfactory to the Bank.

 

5. It will not, sell, lease, license or offer to sell, lease, license, grant as
security to anyone other than the Bank, or otherwise transfer the Collateral or
any rights in or to the Collateral, without the written consent of the Bank,
except in the ordinary course of business; or change the location of the
Collateral from the locations of the Collateral disclosed to the Bank, without
providing at least ten (10) days’ prior written notice to the Bank.

 

6. No financing statement or similar record covering all or any part of the
Collateral or any proceeds is on file in any public office, unless the Bank has
approved that filing.

 

7. When the Collateral is located at, used in or attached to a facility leased
by the Borrower, the Borrower will, at the request of the Bank, obtain from the
lessor a consent to the granting of this security interest and a release or
subordination of the lessor’s interest in any of the Collateral, in form and
substance satisfactory to the Bank.

Remedies Regarding Collateral. The Bank shall have the right to require the
Borrower to assemble the Collateral and make it available to the Bank at a place
to be designated by the Bank which is reasonably convenient to both parties, the
right to take possession of the Collateral with or without demand and with or
without process of law, and the right to sell and dispose of it and distribute
the proceeds according to law. The Borrower agrees that upon default the Bank
may dispose of any of the Collateral in its then present condition, that the
Bank has no duty to repair or clean the Collateral prior to sale, and that the
disposal of the Collateral in its present condition or without repair or
clean-up shall not affect the commercial reasonableness of such sale or
disposition. The Bank’s compliance with any applicable state or federal law
requirements in connection with the disposition of the Collateral will not
adversely affect the commercial reasonableness of any sale of the Collateral.
The Bank may disclaim warranties of title, possession, quiet enjoyment, and the
like, and the Borrower agrees that any such action shall not affect the
commercial reasonableness of the sale. In connection with the right of the Bank
to take possession of the Collateral, the Bank may take possession of any other
items of property in or on the Collateral at the time of taking possession, and
hold them for the Borrower without liability on the part of the Bank. The
Borrower expressly agrees that the Bank may enter upon the premises where the
Collateral is believed to be located without any obligation of payment to the
Borrower, and that the Bank may, without cost, use any and all of the Borrower’s
“equipment” (as defined in the UCC) in the manufacturing or processing of any
“inventory” (as defined in the UCC) or in growing, raising, cultivating, caring
for, harvesting, loading and transporting of any of the Collateral that
constitutes “farm products” (as defined in the UCC). If there is any statutory
requirement for notice, that requirement shall be met if the Bank sends notice
to the Borrower at least ten (10) days prior to the date of sale, disposition or
other event giving rise to the required notice, and such notice shall be deemed
commercially reasonable. Without limiting any other remedy, the Borrower is
liable for any deficiency remaining after disposition of the Collateral. The
Bank is authorized to cause all or any part of the Collateral to be transferred
to or registered in

 

2



--------------------------------------------------------------------------------

its name or in the name of any other person or business entity, with or without
designating the capacity of that nominee. At its option the Bank may, but shall
be under no duty or obligation to, discharge taxes, liens, security interests or
other encumbrances at any time levied or placed on the Collateral, pay for
insurance on the Collateral, and pay for the maintenance and preservation of the
Collateral, and the Borrower agrees to reimburse the Bank on demand for any such
payment made or expense incurred by the Bank with interest at the highest rate
at which interest may accrue under any of the instruments evidencing the
Liabilities. The Borrower authorizes the Bank to endorse on the Borrower’s
behalf and to negotiate drafts reflecting proceeds of insurance of the
Collateral, provided that the Bank shall remit to the Borrower such surplus, if
any, as remains after the proceeds have been applied, at the Bank’s option, to
the satisfaction of all of the Liabilities (in such order of application as the
Bank may elect) or to the establishment of a cash collateral account for the
Liabilities. The Bank shall have the right now, and at any time in the future in
its sole and absolute discretion, without notice to the Borrower to (a) prepare,
file and sign the Borrower’s name on any proof of claim in bankruptcy or similar
document against any owner of the Collateral and (b) prepare, file and sign the
Borrower’s name on any notice of lien, assignment or satisfaction of lien or
similar document in connection with the Collateral.

Miscellaneous. A carbon, photographic or other reproduction of this agreement is
sufficient as, and can be filed as, a financing statement or similar record. The
Borrower authorizes the Bank to file one or more financing statements or similar
records covering the Collateral or such lesser amount of assets as the Bank may
determine, or the Bank may, at its option, file financing statements or similar
records containing any collateral description which reasonably describes the
Collateral, and the Borrower will pay the cost of filing them in all public
offices where filing is deemed by the Bank to be necessary or desirable. In
addition, the Borrower shall execute and deliver, or cause to be executed and
delivered, such other documents as the Bank may from time to time request to
perfect or to further evidence the pledge, security interest and assignment
created in the Collateral by this agreement. If any provision of this agreement
cannot be enforced, the remaining portions of this agreement shall continue in
effect. All rights of the Bank benefit the Bank’s successors and assigns; and
all obligations of the Borrower bind the Borrower’s heirs, executors,
administrators, successors and assigns. If more than one person or entity signs
as the Borrower, their obligations are joint and several and each agreement,
representation, warranty and covenant shall be individual, joint and several and
the “Collateral” includes any property that is owned by any Borrower
individually or jointly with any other. This agreement is in addition to and not
in substitution or replacement of any other security agreement executed by the
Borrower in favor of the Bank, and the Bank’s rights under this agreement and
any such other security agreement are cumulative.

 

Borrower:   MATERIAL SCIENCES CORPORATION     By:  

/s/ Clifford D. Nastas

   

Clifford D. Nastas

 

CEO

  Printed Name   Title By:  

/s/ James M. Froisland

   

James M. Froisland

 

CFO

  Printed Name   Title Date Signed:  

 

 

3